DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/30/21, has been entered.  Claims 1, 5-7, 12-15, 17-19, 21-23, and 25-26 are pending. Claims 2-4, 8-11, 16, 20, 24, and 27-28 are cancelled. Claims 1, 12, 13, 23, and 25 are amended.

3. As amended, claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), all claims (i.e. claims 14, 15, 17, 18, 19, 21, 22, 23, 25, and 26) directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 02/03/21 and 04/30/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 01/14/21:
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Klusener et al. 2010 (Mol Genet Genomics 283: 575-589), found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 3, 5-7, and 13 under 35 U.S.C. 103 as being unpatentable over Sharypova et al. 2003 (Journal of Biological Chemistry; 278(15):12946-54) in view of Basu et al. 2002 (J Biol Chem 277(32): 28959-28971) and Silipo et al. 2004 (Glycobiology 14(9): 805-815), found on page 5 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Sharypova et al. 2003; Basu et al. 2002; and Silipo et al. 2004, as applied to claims 1, 3, 5-7, and 13, and further in view of Haag et al. 2009 (Journal of Bacteriology 191 (14): 4681-4686) found on page 10 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument that the pathogenic process in genetically modified rhizobium is not predictive of pathogenic infection and DNA transfer in modified Agrobacterium (see Remarks, page 6).

The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Sharypova et al. 2003; Basu et al. 2002; Silipo et al. 2004 as applied to claims 1, 3, 5-7, and 13, and further in view of Yao et al. 2005 (US 2005/0086714), found 

The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Sharypova et al. 2003; Basu et al. 2002; and Silipo et al. 2004 as applied to claims 1,3, 5-7, and 13, and further in view of Wang et al. 2006 (Journal of Biological Chemistry VOL. 281, NO. 14, pp. 9321-9330), found on page 14 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument that the pathogenic process in genetically modified rhizobium is not predictive of pathogenic infection and DNA transfer in modified Agrobacterium (see Remarks, page 6).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Stephanie Vavra on 05/26/21 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 5. (Currently Amended) The modified strain of claim [[3]] 1, wherein the modified strain produces tetra-acylated lipid A lacking VLCFA.

Claim 6. (Currently Amended) The modified strain of claim [[3]] 1, wherein the modified strain produces penta-acylated lipid A with VLCFA replaced by a 16:0 acyl chain or 18:1 acyl chain.
Claim 7. (Currently Amended) The modified strain of claim [[3]] 1, wherein the modified strain produces a mixture of tetra- and penta-acylated lipid A.

Claim 14. (Currently Amended) method of reducing Lipopolysaccharide (LPS) toxicity in an Agrobacterium bacterium, the method comprising: deleting or disrupting at least a portion of a gene encoding AcpXL-dependent lipid A acyltransferase (lpxXL) and at least a portion of a gene encoding Acyl carrier protein (acpXL)  wherein the deletion or disruption comprises a functional deletion; 
introducing an exogenous nucleic acid encoding Lipid A 4'-phosphatase (LpxF) into the bacterium; whereby a genetically modified Agrobacterium; 
wherein the genetically modified Agrobacterium exhibits lower LPS toxicity than an unmodified Agrobacterium, and 
wherein the genetically modified Agrobacterium retains the ability to mediate T-DNA transfer into plant cells, and to mediate T-DNA insertion into a plant cell genome. 

Claim 15. (Canceled).       

Claim 17.  (Currently Amended) The method of claim 14, wherein the Agrobacterium bacterium is Agrobacterium tumefaciens strain GV3101 or LBA4404

Claim 18. (Currently Amended) The method of claim 14, wherein the Agrobacterium bacterium is Agrobacterium tumefaciens strain C58

Claim 19. (Cancelled) 
Claim 21. (Cancelled) 
Claim 22. (Cancelled) 

Allowable Subject Matter
9.  Claims 1, 5-7, 12-14, 17-18, 23, and 25-26 are allowed.

10.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest genetically modified strains of Agrobacterium having removal of at least a portion of the gene encoding AcpXL-dependent lipid A acyltransferase (IpxXL) and at least a portion of the gene encoding Acyl carrier protein (acpXL) and further comprising an exogenous nucleic acid encoding Lipid A 4'-phosphatase (LpxF); and thus does not teach methods of using such strains.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 26, 2021